STRAUP, J.
(dissenting).
I dissent, not from the principles of law as stated in the cases cited in the prevailing opinion, but from the application made of them to the facts of this case. In brief, the case is this: In 1891, and prior thereto, Levi North was the owner of a certain tract of land. The north and middle portion of it was too wet for farming, and so a plow furrow, variously estimated as being eight to twelve inches deep and spoken of by the witnesses as a drain or waste ditch, was run partially through the tract, northerly and southerly, to drain it. In June, 1891, North sold to plaintiff, Fayter, 2.2'9 acres off the southerly portion of the tract, at which time plaintiff made a partial payment on the purchase price and took possession of the land. . The deed was not made and delivered until June, 1893. Originally the drain ditch ran to the north boundary of the land purchased by the plaintiff, and thence coursed westerly to a slough lying to the north of the land purchased by plaintiff. The water flowing in the drain or waste ditch was seepage water percolating through the soil of the land lying to the north of that sold to plaintiff. In July and August, 1891, and after he had taken possession, plaintiff built a house on the land purchased by him, and in 1892 widened and deepened portions of the drain ditch, as he says, to drain a portion of his own land, to obtain an increased water supply, and because North agreed to pay him one-half of the expense of enlarging the ditch. The defendants say plaintiff’s widening and deepening the ditch was.all done for hire. Plaintiff used water from the drain ditch in building his house, and later, and up to 1903, used it for irrigating portions of his land and for culinary purposes. There was also a water right sufficient to irrigate two acres, which belonged to the land and admittedly was conveyed to plaintiff by his deed of conveyance as an appurtenance, and is not here in controversy. Levy North died three years after his conveyance to plaintiff. The defendants North are his heirs, and the other defendants arc his gi antees, who succeeded to the ownership of the land lying to the north of that sold to plaintiff, *179and wbo acquired tbeir title subsequent to plaintiff acquiring his. Plaintiff’s deed described his land, and “together with all tenements, hereditaments, privileges and ■ appurtenances thereunto belonging or therewith used and enjoyed.” In 1903 the defendants, in order to better and more effectively drain their land, by means of a pipeline about 141 feet north of the place where the drain ditch enters plaintiff’s land and where he had theretofore taken the water from it, diverted the water in a westerly course, but on their own land, to the slough. Because of this diversion the plaintiff brought this suit to enjoin the defendants from so doing and from interfering with the water- coursing down the drain ditch to his land, contending that the water in the drain ditch belonged to him because (first) convened to him by the deed of conveyance as an appurtenance to the land, (second)'because of his possession and adverse user, and (third) because of an estop-pel. The trial court, finding and concluding with the plaintiff on the contentions of an adverse user and of an estoppel, adjudged plaintiff to be the owner of the said ditch and water, enjoined the defendants from in any way diverting or at all interfering with it, directed that they permit the water to flow down the ditch as theretofore, and assessed damages against them. No finding was made by the court as to the drain ditch being an appurtenance, or that it was constructed or maintained or that the water coursing in it was for the use or benefit of the land conveyed to plaintiff, or that the water was necessary for the use or enjoyment of the property as it existed when severed and sold.
1. The majority court has affirmed the judgment, not on the theories as found by the court, but on the theory that the drain ditch and the water coursing in it were appurtenances to the land conveyed to plaintiff. This is principally done because of the conversations between the parties and of statements made by North at the time of the sale, and because of acts and conduct with respect to the water thereafter. To support this theory, texts and cases are cited to the effect, first, that where, during the unity of title, an apparently permanent and obvious servitude is imposed on one *180part of an estate in favor of another, which, at the time of the severance, is in use and is reasonably necessary for tbe fair enjoyment of the other, then, -upon a severance of such ownership, by voluntary alienation, there arises, by implication of law, a grant of the right to continue such use. In such case the law implies that with the grant of the one an easement is also granted or reserved, as the case may be, in the other, subjecting it to the burden of all such visible uses and incidents as are reasonably necessary to the enjoyment of the dominant heritage, in substantially the same condition in which it appeared and was used when the grant was made. And, second that parol evidence is admissible to explain and apply a writing, where it does not contradict or vary it, to ascertain the nature and qualities of the subject-matter of the instrument, to identify the persons and things to which the instrument refers, and that the writing may be read in the light of surrounding circumstances, in order that the true intent and meaning of the parties may be ascertained as evidenced by the language used in the instrument. These elementary principles of law are readily conceded. But, in considering and applying the first, we are met with the proposition that there is no finding, nor is there any evidence, as is conceded by the majority court, showing that at the time of the purchase of the land by the plaintiff and his taking possession, or at any time prior thereto, any water from the drain ditch was used or had been used on the land purchased by him. To the contrary, the evidence is abundant and very pointed that such water had not been used on the land prior thereto. The evidence, without conflict shows that the drain ditch was constructed and used to drain the land lying to the north of that purchased by plaintiff and to carry the percolating and waste water therefrom to the slough, and that it was not constructed, maintained, or intended to carry water for use on the land purchased by plaintiff, and that the water coursing in it had not been used on the land prior to the sale, and had not coursed in the ditch for its use or benefit. True there is evidence showing that after plaintiff took possession of the land he used this water for irrigating it and *181for culinary purposes; and there is some evidence showing that Levi North himself, late in the summer or fall of 1891, but after the sale and possession by plaintiff, used water on said land out of the drain ditch to mature the crop reserved by him, but whether it was drain or canal water the witnesses testifying thereto did not know. Whether this water was an appurtenance passing with the deed of conveyance is to be determined, however, from what use was being made or had been made of it at the time of and prior to the sale and plaintiff’s taking possession, and as 'to whether its use on the land was then of a permanent character. In other words, it must have been an existing appurtenance at the time of the sale. An appurtenance is defined to be a thing belonging to anothei thing as principal and which passes as incident to the principal thing, and hence, to be an appurtenance passing with the deed, this water must have belonged and been appendant to the land at the time it was sold. (1 Words & Phrases, 477; 3 Cyc. 565; 2 Am. & Eng. Ene. L. 523.) It, of cóurse, must be conceded that during the unity of title in North, he, as owner, could subject adjoining parcels of land to such uses with respect to one another as suited his convenience without creating an easement in or an appurtenance to such parcels. Such mere convenience does not create the kind of easement here in question. Where, however, during the unity of title, an obvious or apparent permanent servitude has been imposed on one portion of an estate in favor of and for the benefit and enjoyment of another, which exists at the time of the serverance of the ownership, there arises, by implication, a grant to the right to continue such use. To these propositions are the texts and the cases cited by the majority court. However, these and other authorities recognize the principle that
“To justify such construction it must appear from the disposition, arrangement, and use of the several parts that it was the owner’s purpose in adopting the existing arrangement to create a permanent and common use in the one part for the benefit of the other or for the mutual benefit of both, and it must be reasonably inferable from the existing disposition and use that it was intended to be continuous, notwithstanding the severance of ownership. ... A mere temporary or provisional arrangement, however, which may have been adopted by the owner for *182the more convenient enjoyment of the estate cannot constitute the degree of necessity or permanency which would authorize the engrafting upon a deed by construction of a right to the enjoyment of something not within the lines described.” (Hancock Mut. Life Ins. Co. v. Patterson, 103 Ind. 582, 2 N. E. 188, 53 Am. Rep. 550.)
Three things are essential to the creation of an easement in this way: First, a separation of title; second, that before the separation takes place the use which gives rise to the easement shall then exist and shall have been so long continued and so obvious as to show that it was meant to be permanent; and, third, that the easement shall be necessary to the beneficial enjoyment of the land granted or retained. So the fact that the plaintiff used the water from the drain ditch on the land after he purchased it and went into possession is not here of controlling force, for it is essential that such an easement should have in fact been used by North during the unity of the tenements and was existing at the time of the severance of ownership, designed by him to have been permanent and for the use and benefit of the land conveyed by him to the the plaintiff, and that its use was necessary for the enjoyment of the property. Kelly v. Dunning, 43 N. J. Eq. 62, 10 Atl. 276; Ingals v. Plamondon, 75 Ill. 118; Whiting v. Gaylord, 66 Conn. 337, 34 Atl. 85, 50 Am. St. 87; Root v. Wadhams, 107 N. Y. 384, 14 N. E. 281; Brakely v. Sharp, 9 N. J. Eq. 9, and cases cited in the prevailing opinion; Providence Tool Co. v. Corliss, 9 R. I. 564; Evans v. Dana, 7 R. I. 306.)
It is not necessary here to determine whether such an easement to be an appurtenance and pass with the land shall not only be apparent, designed to be permanent, and whether it shall, also, be strictly necessary, as some authorities say, or only reasonably necessary or a mere beneficial and valuable convenience, as others say, for the evidence lacks the required proof that the water coursing in the drain ditch was at all used upon the land or belonged to it at the time of the purchase and sale, or that the drain ditch was at all constructed or maintained for the use and benefit of the land purchased by plaintiff. It is said that while the canal and spring water *183was sufficient to irrigate plaintiff’s land for ordinary crops it was not sufficient for gardening, tbe use to which he put the land, and therefore the drain water became necessary for its beneficial use and enjoyment. Equally well might plaintiff make such a claim had he desired to maintain a fish pond on his land, and be heard to assert by parol evidence that North gave him not only the drain water, but all water rights owned by him.
“The degree of necessity which nnist exist to give rise to an easement hy implied grant is such merely as renders the easement necessary for the convenient and comfortable enjoyment of the property as it existed when the severance was made” (Kelly v. Dunning, supra; Hancock Mut. Life Ins. Co. v. Patterson, supra).
and not to what use it may have been put thereafter. The evidence is wanting that prior to the severance North used any drain water on the land sold to plaintiff, or that lie used or enjoyed the property in any such manner as did the plaintiff. To the contrary, the evidence shows that plaintiff completely changed the condition of the property by erecting buildings, planting trees, vines and shrubs, and doing gardening, and thereby created a necessity for more water. So, when the authorities say that the easement, such as here, shall be necessary to the beneficial enjoyment of the land, they mean “as it existed when the severance was made,” and not as it may thereafter be changed or adapted to different uses. The fact, if it be a fact, that Levi North, after the sale and possession of the plaintiff, used water out of the drain ditch on the land to mature the crop reserved by him affords no presumption that he had done so before the sale and plaintiff’s possession. Lawson’s Presumptive Ev., 230, 238. Even if it afforded any such presumption, it, however, could not prevail against the direct and positive evidence that the water had not been used on the land prior thereto.
It is also said that the situation and surrounding conditions should be considered as they were at the time when the deed was actually made and delivered, in June, 1893. I think not. The conditions and situation are to be considered as *184they were at the time when the parties bargained, purchased, and sold in June, 1891, and at which time the plaintiff also took possession. The deed when made and delivered, as between the parties, by relation, took effect as of the time of the sale. (Schneider v. Botsch, 90 Ill. 511; Sutherland v. Goodnow, 108 Ill. 528, 48 Am. Rep. 560. It is, however, said that it was competent to admit in evidence, as was done over defendant’s objection, the statements made by North to plaintiff and the conversations had between the parties before and at the time of the purchase, to the effect that the drain ditch was an independent stream and was to go with the land, and for that reason plaintiff paid $250 per acre, while other land of like character had sold for only $200, and the reason why the drain ditch was not mentioned in the deed was because North said it would go with the land. I am clearly of the opinion that this evidence was inadmissible. Not an authority cited in the prevailing opinion holds that it is admissible in this kind of an action. It is true, as stated by the cited authorities, that parol evidence is admissible to explain and apply a writing, where it does not contradict or vary it, to show the subject-matter of the instrument, to identify the persons and thing to which the instrument refers so that the writing may be read in the light of the surrounding circumstances in order that the true intent and meaning of the parties may be ascertained as evidence by the language used in the instrument. Applying it here, it was competent to admit parol evidence to show the nature and the character of the drain ditch as it existed at the time the land was purchased, what use had been ma,de of it, and what purpose it subserved and the like, the situation of the premisos, and all the surrounding facts and circumstances then existing, to enable the court to determine whether at the time of sale the drain ditch was an appurtenance to the land; but what authority has ever declared that it is competent; by parol to create an easement or an appurtenance, or to permit the grantee, as here, to assert by parol that a certain thing should be included within his deed as an appurtenance which the evidence fails to show was an appurtenance at the time of his purchase ? While it was *185competent to show by parol what were the existing appurtenances (and that is all the cited cases hold), it was not competent to show that the grantor said, or that the parties orally agreed, that a certain thing “goes or should go with the land.” As well might the plaintiff be heard to say that North led him to a knoll and showed him all the ditches and the water coursing in them on all the surrounding land owned by North, and that he said, “they all go.” 1 he doctrine announced in this, case is a most dangerous one, and violates the fundamental principles of evidence.
I find no authority holding this evidence admissible. To the contrary, the authorities are numerous holding it inadmissible.
“The evidence does not prove that the way in question was such an easement or privilege in the defendant’s land appurtenant to the granted premises as would pass with the deed of those premises. . . . The evidence failing to prove the way claimed to have existed and been used by the owner of the severed heritage for the benefit of that part of the estate severed prior to the severance, no parol evidence of an agreement concerning such way for the purpose of showing that it passed by the deed, the deed being silent respecting it, is competent or admissible. A deed of land, or of any interest in land, must be explained by its own terms as to what passes by it, except as to the condition of the premises at the time of the purchase — what easements then existed as appurtenant, or had been annexed to or used in connection with or for the benefit of the premises so conveyed prior to the severance. This rule of law excludes all evidence of any parol agreement concerning this right of way.” (Providence Tool Co. v. Corliss, supra.)
“It is too clear to admit of any doubt that parol evidence could not be received to vary the terms of the deed. The situation of the subject-matter of the conveyance may, indeed, be shown by parol, to aid in the construction of the instrument; but evidence that it was verbally agreed that certain things should or shoiüd not be included in the conveyance would not be admissible.” (Proctor v. Gilson, 49 N. H. 62.)
“Parol evidence is inadmissible to ingraft on a deed an agreement that the grantee shall have a right of way from his lot to the street over the grantor’s land.” (Kruegel v. Nitschmann, (Tex.), 40 S. W. 68.)
“When the language of a written agreement is susceptible of more than one interpretation — that is to say, is on its face ambiguous — it has been held that the courts will look at the surrounding circumstances existing, when the contract was made, at the situation of the parties and the subject-matter of the contract, and will sometimes even call in aid *186the acts done by the parties under it as affording a clue to the intention of the parties; but the court never resorts m such a case to the verbal declarations ol the parties either before, at the time or after the execution of the contract to aid it in giving a construction to its language.” (Crislip, etc., v. Cain, 19 W. Va. 438.)
To the same effect are tbe following cases: Uihlein v. Matthews (N. Y.), 64 N. E. 792; Van Husen v. Ry. Co., 118 Iowa 366, 92 N. W. 47; Shaver v. Edgel, 48 W. Va. 502, 37 S. E. 664; Canal Co. v. Ryerson, 27 N. J. Law 457; City of Kansas City v. Banks (Kan. App.), 61 Pac. 333; Armstrong v. Lake Champlain Granite Co., 147 N. Y. 495, 42 N. E. 186, 49 Am. St. Rep. 683; Evans v. Dana, 7 R. I. 306. If ibis were an action properly brought to reform tbe deed, it may be tbat some of tbis testimony would be admissible. But we bave no sucb case before us.
2. As to tbe adverse user and possession: Tbe undisputed evidence shows tbat tbe water in tbe drain ditch was seepage water coming from percolations through tbe soil of tbe land lying to tbe north of tbat purchased by tbe plaintiff, and, being therefore a part and parcel of tbe soil in which it was found, was not subject to appropriation and could not be acquired by adverse user. (Willow Creek Irr. Co. v. Michaelson, 21 Utah 248, 60 Pac. 943, 51 L. R. A. 280, 81 Am. St. Rep. 687; Crescent Min. Co. v. Min. Co., 17 Utah 444, 54 Pac. 244, 70 Am. St. Rep. 810; So. Pac. Ry. Co. v. Dufour, 95 Cal. 615, 30 Pac. 783, 19 L. R. A. 92.)
3. As to an estoppel: Tbe plaintiff claims tbat tbe defendants saw him build his bouse, plant trees and shrubs, deepen and widen tbe drain ditch, made no objection, did not deny him tbe right to tbe use of the water, and did not themselves assert title to it; therefore they should now be es-topped from asserting title to tbe water or from in any way interfering with its flow. Tbe mere statement of tbe essential elements of an equitable estoppel shows tbat tbis contention cannot prevail.
“In order to constitute an equitable estoppel, there must exist a false representation or concealment of material facts. It must have been made with knowledge, actual or constructive, of'the facts. The party *187to whom it was made must have been without knowledge or the means of knowledge of the real facts. It must have been made with the intention that it should be acted upon, and the party to whom it was made must have relied on or acted upon it to his prejudice.” (16 Cyc. 726; Trust Co. v. Wagener, 12 Utah 1, 40 Pac. 764; Smyth v. Neal, 31 Or. 105, 49 Pac. 850; Boggs v. Merced Min. Co., 14 Cal. 279.)
Tested by these principles, tbe facts are far from showing an estoppel. The plaintiff had the undoubted right to build a house on his own land and to improve it by planting trees and shrubs and the like. Against these acts the defendants were not in duty bound to speak, and could not properly have objected thereto had they desired to do so. The use that the plaintiff made of the water was a mere permissive one. To constitute an equitable estoppel the authorities say there must be some degree of turpitude in the conduct of the party before a court of equity will estop him from the assertion of his title. The acts claimed to work an estoppel did not involve' such false representations or concealment of facts, or such things done with intention to have been acted upon within the meaning of the adjudicated cases.
4. The decree adjudged the plaintiff not only to have the right to take the water out of the ditch, but adjudged him tobe the absolute owner of the water itself and of the ditch, quieted the title thereto in him, adjudged that the defendants had no claim or title whatever to either the water or the ditch, directed that they permit the water to flow down the ditch as it did when it was diverted by them, and enjoined and restrained them from in any manner interfering with such waters or said ditch. Thus the plaintiff was granted, not only an easement in and to the defendants’ land, but also an estate therein, for the percolating waters were and are part and parcel of the soil of their land, and, both by necessary implication and by the prohibiting and restraining provisions of the judgment, their right and power to use their own land in any manner which will result in diminishing the flow of the ditch or impair plaintiff’s title to or use of the water or ditch, or which will result in any interference therewith, have been completely destroyed. It substantially obligates the defendants to maintain their lands as a reservoir for *188the collection and discharge of percolating waters found within and belonging to it, for the use of plaintiff. If the plaintiff, when he purchased the land, intended to purchase and thought he was purchasing this so-called water right from the drain ditch, it was incumbent upon him to show that it was then an existing appurtenance belonging to the land purchased by him, and was thus included in the granting and descriptive clauses of his deed as an appurtenance. If it did not belong to the land as an appurtenance, but was a stream of water independent of it, he should have had it expressed in his deed. Having failed, on both propositions, he cannot now be heard to say by parol that it was intended to be conveyed to him, and because of the contemporaneous verbal agreement, or under the guise of an equitable estoppel, call on the chancellor, in effect, to reform his deed, and ingraft in it whatever plaintiff by parol may choose to say was intended.
For these reasons, I think the judgment ought to be reversed.